Citation Nr: 0638310	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  00-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1992 to July 
1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  In that determination the RO denied the 
veteran's claims of entitlement to service connection for a 
duodenal ulcer and a hernia.  In June 2001, the Board 
remanded this matter to the RO for further development.

In an April 2003 decision, the Board denied entitlement to 
service connection for a duodenal ulcer and hernia.  The 
veteran appealed this denial to the Court of Appeals for 
Veterans Claims (CAVC).  In December 2003, both parties filed 
a joint Motion for Remand and to Stay Further Proceedings.  
The basis for the motion was to allow the Board to address 
whether the RO fully complied with the duty to assist and 
notify in conjunction with the Veterans Claims Assistance Act 
of 2000 (VCAA).  In December 2003 the CAVC granted the joint 
motion and remanded the matter to the Board for further 
consideration.  In May 2004, the Board remanded the matter to 
the RO for further development, including issuance of a VCAA 
letter.  

The case was subsequently returned to the Board for further 
appellate review.  In May 2005, the Board issued a decision 
which again denied the veteran's claims of service connection 
for duodenal ulcer and hernia.  Before the case was returned 
to the CAVC, the veteran withdrew the issue of service 
connection for hernia.  Thus, the only remaining issue on 
appeal is that of service connection for duodenal ulcer.  

In another joint Motion for Remand, dated in August 2006, the 
parties agreed that another remand was necessary to afford 
the veteran an opportunity to appear for a VA examination, in 
light of the duty to assist regulations.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a duodenal ulcer.  
Service medical records reflect that the veteran had 
gastrointestinal problems manifested by pain in his side.  
Specifically, the veteran had a ruptured appendix in 
September 1993, was diagnosed as having appendicitis, and 
underwent an appendectomy.  Subsequent complaints of stomach 
pain were associated with the residuals of the appendectomy.  
In November 1993, the veteran sought treatment for pain in 
his side which had persisted since his appendectomy.  In 
February 1994, the veteran was evaluated for continuing 
abdominal pain.  The veteran was seen for treatment of his 
pain in April, May and June 1994.  

In a November 1994 rating decision, the veteran was service- 
connected for residuals of post operative appendectomy and 
assigned a 20 percent evaluation, effective July 1994.

A diagnosis of ulcer is noted in 1997.  The September 1997 VA 
examination report shows a diagnosis of duodenal ulcer by 
upper gastrointestinal series.  VA studies dated in October 
1997 show findings of an apparent acute duodenal ulcer 
disease.  

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i) (2006).  Furthermore, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant, 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In light of the veteran's continued complaints of pain 
subsequent to the appendectomy, the 1997 diagnosis of ulcer, 
and the veteran's contentions, the veteran should be afforded 
a VA examination to determine if the veteran has a current 
chronic ulcer disability, and if so, if it is related to 
service or the service-connected residuals of appendectomy.  
All pertinent treatment records should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any appropriate 
authorization from the veteran, the AMC 
should obtain and associate with the 
claims file all recent private and/or VA 
medical records showing current diagnosis 
and/or treatment for ulcer or abdominal 
pain.  

2.  The AMC should schedule the veteran 
for a VA gastrointestinal examination 
determine the nature, etiology, severity, 
and date of onset of his chronic ulcer 
disability, if any.  Specifically, the 
examiner should determine whether it is 
very likely, at least as likely as not 
(50-50 chance), or highly unlikely that 
the veteran's current ulcer disability 
began during service or is related to the 
in-service appendectomy, or residuals 
therefrom.  The examiner should base the 
opinion on examination findings, 
historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in the 
veteran's claims folder, including a 
complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



